Citation Nr: 0944930	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his companion


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from  April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In that decision the 
RO determined that new and material evidence had been 
received to reopen the claim for service connection for a 
back injury.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

In March 2009, the Veteran and his companion testified during 
a video conference hearing before the undersigned.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

The reopened claim for service connection for a back disorder 
pursuant to the adjudication below requires additional 
development and is addressed in the remand portion of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1981 rating action denied service connection for 
residuals of a back injury; the Veteran did not appeal that 
determination following appropriate notice, and it became 
final.

2.  Evidence received since the July 1981 rating action is 
neither cumulative nor redundant of evidence previously of 
record and it raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's July 1981 rating action that denied service 
connection for residuals of a back injury is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

2.  The evidence received since the RO's July 1981 
determination is new and material, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

Initially, the Board notes that it need not reach the issue 
of whether the duties to notify and assist were met with 
respect to whether new and material evidence has been 
received to reopen a claim of service connection for a 
psychiatric disability as the application to reopen the claim 
is resolved in the Veteran's favor.  Further discussion of 
VCAA compliance is therefore not required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

An unappealed decision by the RO becomes final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c).  New and 
material evidence is required to reopen a previously denied 
claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 1981, the RO denied service connection for a back 
injury.  The Veteran did not appeal that decision and it 
became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In March 2006, the Veteran sought to reopen a claim of 
service connection for a back disorder.  Since the July 1981 
rating action is final, the claim of service connection for a 
back disorder may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

When the Veteran's service connection claim was denied in 
July 1981, the pertinent evidence of record consisted of 
service treatment records, which shows the Veteran complained 
of back pain on three occasions between July and August 1968.  
Also of record at that time are the reports of medical 
examination and medical history conducted for the purpose of 
service induction and discharge.  

Evidence received since the July 1981 decision include the 
Veteran's service personnel records, private treatment 
records dated from 1996 through 2005, and VA treatment 
records from 1996 through 2006.  Also, evidence received 
subsequent to the July 1981 determination includes an August 
2006 VA examination and medical opinion, wherein the clinical 
impression was that the Veteran has lumbar degenerative disc 
disease with mild right lower extremity S1 radiculopathy and 
moderate mechanical low back pain with loss of range of 
motion secondary to lumbar degenerative disc disease.  The 
examiner opined that based on the history and review of the 
claims folder and examination, the Veteran's lumbar 
degenerative disc disease and mechanical low back pain" is 
not caused by a result of trauma" while in the service, but 
is a normal progression secondary to an aging process and his 
current condition is not related to his tour of duty or an 
injury pattern while in the service.  Other additional 
evidence includes a July 2009 examination report by a private 
physician, Dr. CA who rendered an impression of chronic low 
back pain related to previous old injury with inadequate 
relief of symptoms on current medicinal regimen.  In a 
subsequent medical document, Dr. CA provided a rationale for 
his opinion, stating that the physical findings are 
consistent with the Veteran's history of an accident that 
occurred during the Vietnam period.  He also noted that the 
Veteran's back disorder was not age-related, and is 
consistent with old injury.  Such evidence as described above 
is neither cumulative nor redundant of evidence of record 
prior to the July 1981 final determination and it raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a back disorder and is therefore 
new and material evidence.  38 C.F.R. § 3.156 (2009).  
Accordingly, the Veteran's claim of entitlement to service 
connection for a back disorder is reopened.  



ORDER

New and material evidence has been received to reopen the 
claim for service connection for a back disorder; to this 
extent, the appeal is granted.


REMAND

The Veteran has claimed that his back disorder is due to 
being thrown from a truck that was struck by a landmine, in 
Vietnam in 1969.  Service treatment records reflect that in 
July and August 1968 the Veteran complained of back pain.  
There are no further reports of back problems in the service 
treatment records and physical examination at discharge from 
service in December 1969 revealed a normal spine and 
musculoskeletal system.  Furthermore, in the Report of 
Medical  History of that date, the Veteran indicated that he 
did not have and had not had recurrent back pain, arthritis 
or rheumatism, lameness, or bone, joint or other deformity.  
The Veteran testified at a video conference hearing that he 
sought treatment for his back following service, in the 
1970's, from private physicians whose records are 
unavailable.  In 2002 the Veteran sought chiropractic 
treatment from Dr. JDG, to whom he reported an in-service 
accident as follows: "I was riding in a truck that struck a 
mine under the truck.  This explosion threw me into the air 
and I came down on my back on the tail gate."  Dr. JDG's 
prognosis was that the Veteran had sustained a moderate 
injury that was now quite chronic and probably progressively 
degenerative.  

In August 2006 the Veteran underwent a VA compensation and 
pension examination to evaluate the spine.  The examiner's 
clinical impression was lumbar degenerative disc disease with 
mild right lower extremity S1 radiculopathy and moderate 
mechanical low back pain with loss of range of motion 
secondary to the lumbar degenerative disc disease.  The 
examiner opined that the Veteran's lumbar degenerative disc 
disease, right lower extremity radiculopathy and moderate 
mechanical low back pain was not caused by a result of trauma 
while in the service, but that it was a normal progression 
secondary to an aging process.  In November 2006 the Veteran 
received a pre-operative diagnosis of lumbar stenosis and 
underwent L3-4, L4-5 microscopic laminectomies with right 
foraminotomies.  In July 2009 the Veteran was examined by a 
private physician, Dr. CA, whose impression of the Veteran's 
back disorder was chronic low back pain related to previous 
old injury with inadequate relief of symptoms on current 
medicinal regiment.  In a subsequent medical report, Dr. CA 
opined that physical findings were consistent with the 
Veteran's history of an accident that occurred during the 
"Vietnam period," and that it was not age-related, but 
consistent with old injury.  

Given the conflicting opinions, the Board finds that remand 
is warranted for a new VA examination and medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder and a copy of 
this Remand to the August 2006 VA examiner 
(if available, otherwise to another 
physician) to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that any current low back 
disability had its clinical onset in 
service or is otherwise related to active 
duty.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  Any opinion should reconcile 
the service treatment records reflecting 
complaints of back pain, the discharge 
examination report reflecting a normal 
spine, the Veteran's claim of increasing 
back pain since an in-service injury, and 
the opinions by Drs. CA and JDG.  

2.  After completion of the above, the RO 
should review the record and determine if 
the benefit sought can be granted.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United Stated Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


